Citation Nr: 0531064	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  93 24 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $9,690.41.


REPRESENTATION

Appellant represented by:	F.M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) 
Committee on Waivers and Compromises (Committee) in Togus, 
Maine.  In October 1992, the veteran was informed of an 
overpayment of VA nonservice-connected pension benefits in 
the amount of $2,235.73.  He requested a waiver of collection 
of the overpayment, which was denied in February 1993.  The 
veteran timely perfected an appeal of this determination to 
the Board.  In May 1999, the Committee granted a partial 
waiver.  

In April 2001, the Board remanded the appeal for further 
development.  In May 2004, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  Then, in October 2004, the Board again remanded the 
appeal for further development.

The issue of entitlement to a waiver of recovery of an 
overpayment of VA pension benefits in the amount of $9,690.41 
based on equity and good conscience is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's failure to timely report his spouse's income 
does not constitute fraud, misrepresentation of a material 
fact, or bad faith.






CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $9,690.41 is not precluded.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002); 38 C.F.R. § 1.965(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005).

II.  Background

In July 1988, the RO received the veteran's application for 
nonservice-connected pension benefits.  The veteran reported 
that he received $7,280.00 in income from worker's 
compensation benefits and that his spouse received zero 
income.

In a May 1989 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits, effective January 1, 
1989.  The award letter informed him that his pension is 
directly related to his/his family's income and that he must 
notify VA of any changes to his/his family's income.  The 
letter also informed him of the income amounts used for him 
and each of his family members.  The letter indicated that 
his spouse had zero income.  

In July 1989, the RO informed the veteran of changes to his 
pension benefits and again informed him that his pension is 
directly related to his/his family's income and that he must 
notify VA of any changes.  The letter again indicated that 
his spouse had zero income.  

On VA Form 21-0517, Improved Pension Eligibility Verification 
Report (EVR), received in February 1990, the veteran reported 
that he received $7,225.00 in worker's compensation benefits 
and that his spouse received zero income.

In February 1990, the RO informed the veteran of changes to 
his pension benefits and again informed him that his pension 
is directly related to his/his family's income and that he 
must notify VA of any changes.  The letter again indicated 
that his spouse had zero income.  

In December 1990, VA informed the veteran of changes to his 
pension benefits.  The letter informed him that his pension 
was based on his reported $8,700.00 in annuity/retirement and 
no other sources of income.

On his January 1991 EVR, the veteran reported that he 
received $8,700.00 in income and that his spouse received 
zero income.

On his December 1991 EVR, the veteran again reported that he 
received $8,700.00 in income and that his spouse received 
zero income.

In January 1992, the RO informed the veteran of changes to 
his pension benefits.  The letter informed him that his 
pension was based on his reported $8,700.00 in 
annuity/retirement and no other sources of income.  The 
letter also asked the veteran to inform VA of any changes to 
his income.

In August 1992, the RO informed the veteran of a proposal to 
reduce his payments based on evidence of lump sum wages of 
$2,406.00 to his spouse in 1989.  

In October 1992, the RO informed the veteran that the 
proposed reduction would be implemented, effective January 1, 
1989.

In October 1993, the RO sent the veteran a letter informing 
him that his spouse had confirmed earnings of $2,185.00 in 
1990 and asking him for his spouse's income for the years 
1991, 1992, and 1993.  The veteran reported that his spouse's 
gross wages for 1991 were $5,833.25, that she did not work in 
1992 or 1993, and that she does not intend to work in 1994.

In December 1993, the veteran testified before the Committee.  
He testified that, during a trip to the Togus VA Medical 
Center (VAMC) for a disability examination, he had informed a 
VA official that his spouse was working.  He stated that he 
had mentioned this when he was a trying to obtain travel 
reimbursement.  He explained that he believed that he was 
reporting the information to VA as a whole.  He later 
testified that he had reported his spouse's income when he 
visited VA to apply for on-the-job training (vocational 
rehabilitation).

The record shows that the veteran underwent VA examinations 
in January and March 1989 and again in August 1990.  The 
record also shows that he applied for vocational training in 
October 1990 and for vocational rehabilitation October 1991.

In May 2004, the veteran testified at a video-conference 
Board hearing.  He testified that when he first received his 
pension benefits in 1989 he did not know that he had to 
report his wife's income.  He further testified that he had 
told a VA employee when he applied for vocational 
rehabilitation that his spouse had started working.  He added 
that he had also informed a VA employee when he applied for 
travel reimbursement for medical treatment.  Lastly, the 
veteran testified that he did not think that he had to 
complete the spousal income portion of the EVR because he had 
already informed an entity of VA that his spouse was working.

Upon remand, in June 2005, the Committee denied the veteran's 
request for a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $9,690.41.  The Committee 
found "bad faith" on the veteran's part in the creation of 
the overpayment, thereby precluding a waiver.

III.  Analysis

Recovery of overpayments of any benefits should be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.963(a) (2005).

"Bad faith," according to the applicable regulation, 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense and involves 
conduct which although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
which results in a loss to the Government.  38 C.F.R. 
§ 1.965(b)(2) (2005).  

Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b) (2005).  

Fraud is an intentional misrepresentation of fact, or the 
intentional failure to disclose pertinent facts, for the 
purpose of obtaining or retaining, or assisting an individual 
to obtain or retain, eligibility for VA benefits, with 
knowledge that the misrepresentation or failure to disclose 
may result in the erroneous award or retention of such 
benefits.  38 C.F.R. § 3.1(aa) (2005).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963(a) and 1.965(a).  In this regard, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, whether 
there was any unjust enrichment, whether there would be undue 
financial hardship to recover the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

A finding that the claimant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the claimant is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

A debtor's conduct in connection with a debt arising from 
participation in VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b); See Richards v. Brown, 9 Vet. App. 255, 257 (1996).  
A determination of bad faith is based on the circumstances 
that led to the overpayment, and the actions or omissions 
with respect to reporting the overpayment, as indicated by 
the evidence of record.  See East v. Brown, 8 Vet. App. 34, 
40 (1995).

After review, the Board finds that there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
veteran in the creation of the overpayment.  The Board notes 
that the veteran failed to report his spouse's income on the 
1990, 1991, and 1992 EVRs; however, the Board does not find 
the necessary intent that satisfies the criteria under 38 
C.F.R. 1.965(b).  Failure to report does not equate to bad 
faith, especially in this case when the veteran believed that 
his reporting of his spouse's employment status to a VAMC 
employee was sufficient to put VA as a whole on notice.  
Moreover, when specifically asked to report his spouse's 
income in October 1993, the veteran promptly responded later 
that month.  In addition, the veteran reported his worker's 
compensation benefits from the start, negating bad faith and 
supporting his alleged understanding that only his own income 
was relevant to the calculation of his pension benefit 
amount.  

In sum, the veteran's failure to timely report his spouse's 
income led to the creation of the overpayment, but such 
action does not automatically preclude the waiver of recovery 
of the overpayment that was consequently established by such 
failure, and his actions otherwise do not indicate bad faith 
on his part.  Therefore, waiver is not precluded.

This does not mean that the veteran may not be found at fault 
in the creation of the overpayment but merely that the acts 
that led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation, or bad 
faith.  In this regard, the Board expresses no opinion at 
this time as to whether waiver of the recovery of the 
overpayment is otherwise in order.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $9,690.41 is not precluded, and to this 
extent the appeal is granted.


REMAND

Because no legal bar to waiver is present, the Committee must 
now determine whether collection of the current overpayment 
would be contrary to the principles of equity and good 
conscience.  See 38 U.S.C.A. 5302(a); 38 C.F.R. § 1.965. 

In order to properly consider the elements of the standard of 
equity and good conscience, the veteran should be provided an 
opportunity to submit evidence and argument in that regard to 
include the submission of a complete and current Financial 
Status Report.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be furnished a 
Financial Status Report (VA Form 4-5655) 
and afforded the opportunity to provide 
current income and expense data.

2.  After the foregoing, the Committee 
should adjudicate the issue of 
entitlement to a waiver of recovery of an 
overpayment of VA pension benefits in the 
amount of $9,690.41 based on equity and 
good conscience.  

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


